Case 18-12012-LSS Doc1016 Filed 09/11/20 Page1of7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, ef al.',
(Jointly Administered)

Debtors.
Re: Docket No. 980

 

 

Hearing Date: September 15, 2020 at 3:30 p.m. (ET)

PLAN ADMINISTRATOR’S SUPPLEMENT TO FIFTH (SUBSTANTIVE) OBJECTION
TO CERTAIN (A) NO LIABILITY CLAIMS AND (B) REDUCE AND ALLOW CLAIMS

John Roussey (the “Plan Administrator”), acting on behalf of Open Road Films, LLC,
and its affiliated former debtors and debtors in possession (collectively, the “Debtors” and
subsequent to the Effective Date (as defined herein), the “Liquidating Debtors”), by and through
his undersigned counsel, hereby files this supplement (the “Supplement”) to his Fifth
(Substantive) Objection to Certain (A) No Liability Claims and (B) Reduce and Allow Claims

(the “Fifth Omnibus Objection”), and requests entry of an order substantially in the form

 

attached to this Supplement as Exhibit A (the “Revised Proposed Order”). In support of this
Objection, the Plan Administrator submits the Supplemental Declaration of Peter Hurwitz (the

“Supplemental Hurwitz Declaration”), attached hereto as Exhibit B. In further support of the

 

Fifth Omnibus Objection, the Plan Administrator represents as follows:

 

! The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc1016 Filed 09/11/20 Page 2 of 7

BACKGROUND
1, On June 26, 2020, in anticipation of the July 1, 2020 hearing on the Fifth
Omnibus Objection (the “July 1 Hearing”), the Plan Administrator submitted a Certification of
Counsel Regarding Plan Administrator’s Fifth (Substantive) Objection to Certain (A) No

Liability Claims and (B) Reduce and Allow Claims [Docket No. 1002] in which he provided a

revised proposed order (the “Proposed Order”) relating to the Fifth Omnibus Objection.
2. At the July 1 Hearing, the Court declined to grant the Objection without a

further showing from the Plan Administrator as to why the Debtors had no liability with respect
to the claims listed on Exhibit 1 to the Proposed Order (no liability claims), and declined to
make a determination at that juncture as to the claims listed on Exhibit 2 to the Proposed Order
(reduce and allow claims).

3. Since the July 1 Hearing, the Plan Administrator has resolved certain of
the claims listed on Exhibit 1 to the Proposed Order. In addition, the Plan Administrator has
determined to withdraw his objection to certain of the claims listed on Exhibit 1 to the
Proposed Order, and, accordingly, simultaneously with the filing of this Supplement, the Plan
Administrator is filing a Notice of Withdrawal of Objection listing the claims with respect to

which the Fifth Omnibus Objection is being withdrawn.’

 

2 The Plan Administrator has also determined to withdraw his objection to Claim No. 22, filed by The Dog Agency
which was listed on Exhibit 2 to the Proposed Order. That withdrawal is also listed on the above-referenced Notice
of Withdrawal.

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc1016 Filed 09/11/20 Page 3of7

4, As aresult, the remaining no liability claims (the “Remaining No

expungement in full at this time are the following claims:

Liability Claims”) for which the Plan Administrator currently seeks disallowance and

 

Name of Claimant

Claim
Number

Claim
Amount

Reason for
Disallowance

 

THEART MEDIA INC
ATTN: CARRIE DIVIN
20880 STONE OAK PKWY
SAN ANTONIO, TX 78258

147

$327,023.57

Claim has no basis in
the Debtors’ books and
records, Debtors’ book
and records refiect that
Claimant does not have
a contract with any
Debtor entity and that
this is an obligation of
Mullen Advertising,
which is not a debtor in
this case. The Debtors
have no liability for this
claim.

 

ROADSHOW FILMS PTY LTD
ATTN: PHILIP KENNEDY

1 GARDEN ST

SOUTH YARRA, VIC3141
AUSTRALIA

238

$1,368,329.00

Claim has no basis in
the Debtors’ books and
records and is not
supported by any
documentation or other
information. The
Debtors’ book and
records do not reflect
that the referenced
Agreement is an
obligation of Open
Road Films, LLC. No
liability to the Debtor
for this claim.

 

 

SCHWARTZ, LOREN
12500 OSPREY LN #3
PLAYA VISTA, CA 90094

 

295

 

$486,400.00

 

Claim has no basis in
the Debtors’ books and
records. Supporting
documents filed with
proof of claim indicate
that counsel represents
an. individual, not a
debtor in these cases,
The Debtors have no
liability for this claim.

 

DOCS_NY:41103.4 64202/003

 
 

 

 

 

 

 

 

 

 

Case 18-12012-LSS Doc1016 Filed 09/11/20 Page4of/7
. Claim Claim Reason for
Name of Claimant Number Amount Disallowance
Claim has no basis in
the Debtors’ books and
THINKLATINO INC records and is not
ATTN: ROCIO PRADO KISSLING 3 $36,440,00 | Supported by any
24311 SYLVAN GLEN RD documentation or other
CALABASAS, CA 91302 information. The
Debtors have no
liability for this claim.
Claim has no basis in
the Debtors’ books and
TOTALLYHER MEDIA LLC records and is not
JOSH ELLINGWOOD 148 $25,000.00 | SUPPomect bY any
5140 GOLDLEAF CIR, 1ST FL documentation or other
LOS ANGELES, CA 90056 information. The
Debtors have no
liability for this claim.
ZUFFA INTERNATIONAL LLC A/K/A Claim has no basis in
ULTIMATE FIGHTING the Debtors books and
CHAMPIONSHIP (UFC) records a 1s not
C/O ENDEAVOR 111 $450,000.00 | SUPPoFed by any
ATTN: REBECCA LITMAN documentation or other
11 MADISON AVE, 17TH FLOOR information. in
NEW YORK, NY 10010 liability for this claim.
5. As set forth below and in the Supplemental Hurwitz Declaration, each of

the remaining No Liability Claims is a claim that has no basis in the Debtors’ books and records

and should therefore be disallowed and expunged or reduced as appropriate. In addition, as set

forth in the Fifth Omnibus Objection and the accompanying Hurwitz Declaration, each of the

Reduce & Allow Claims is a claim which overstates the amount owed by the Debtors’ estates;

accordingly, those claims should be reduced and allowed in the amounts indicated on Exhibit 2

to the Revised Proposed Order.

DOCS_NY:41103.4 64202/003

 
Case 18-12012-LSS Doc1016 Filed 09/11/20 Page5of7

SUPPLEMENTAL BASES FOR OBJECTION
6. As set forth in the Supplemental Hurwitz Declaration, the Remaining No
Liability Claims have no basis in the Debtors’ books and records and should therefore be
disallowed and expunged.?

A. Claim No. 147 Filed By iHeart Media

7 Claim nuimh
ie WwW vv

general unsecured claim in the amount of $327,023.57. This liability is not reflected in the
Debtors’ books and records. Moreover, although Claim No. 147 purports to seek $327,023.57,
the only invoice attached to the proof of claim is for $10,000.00. Accordingly, Claim No. 147
should be reduced and allowed in the amount of $10,000.00.

B. Claim No. 238 Filed By Roadshow Films Pty. Ltd.

8. Claim number 238 (“Claim No. 238”) was filed by Roadshow Films Pty.

Ltd. (“Roadshow”) as a general unsecured claim in the amount of $1,368,329,00. This liability
is not reflected in the Debtors’ books and records. In Claim No. 238, Roadshow asserts the
Open Road Films, LLC is a guarantor under an output agreement. However, Roadshow also
states that “[n]otwithstanding that Roadshow’s claim is based upon a writing, Roadshow is not
attaching the Guarantee based on a confidentiality provision in the Output Agreement. . .
[Roadshow] reserves its right not to produce the Output Agreement or related documents absent

litigation or other appropriate circumstances.” Despite effective service of the Fifth Omnibus

 

3 Claim number 111 (“Claim No. 111”) was filed by Zuffa International, LLC (“Zuffa’’). Counsel for Zuffa has
advised counsel for the Plan Administrator that Zuffa has no objection to the relief sought in the Fifth Omnibus
Objection with respect to Zuffa. Accordingly, Claim No. 111 should be disallowed and expunged.

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc1016 Filed 09/11/20 Page 6of/7

Objection as reflected in the proof of service accompanying it, Roadshow has not provided the
guarantee or any other documentation that supports Claim No. 238.

9. Claim number 252 (“Claim No. 252”) was filed by Loren Schwartz as a
general unsecured claim in the amount of $486,400.00. This liability is not reflected in the

Debtors’ books and records. Although Claim No. 252 purports to assert a breach of contract, it

contract, or the circumstances of the purported breach. It simply attached invoices rendered to
claimant by a law firm without any explanation as to why such invoices are the obligation of
any Debtor.

C. Claim No. 3 Filed By ThinkLatino Inc.

10. Claim Number 3 (“Claim No. 3”) was filed by ThinkLatino, Inc. as a
general unsecured claim in the amount of $36,440.00. Claim No. 3 provides no supporting
documentation, and this liability is not reflected on the Debtors’ books and records.

D. Claim No. 148 Filed By TotallyHer Media, LLC

11. Claim Number 148 (“Claim No. 148”) was filed by TotallyHer Media,
LLC as a general unsecured claim in the amount of $25,000.00. Claim No. 148 provides no
supporting documentation, and this liability is not reflected on the Debtors’ books and records.

RESERVATION OF RIGHTS

12, The Plan Administrator hereby reserves his right and the rights of the

Debtors and their estates to object in the future to any of the Claims that are the subject of this

Fifth Omnibus Objection on any ground, including, but not limited to, 11 U.S.C. § 502(d), and

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc1016 Filed 09/11/20 Page /7 of 7

to amend, modify, and/or supplement this Fifth Omnibus Objection, including, without
limitation, to object to amended or newly-filed claims.

13. Notwithstanding anything contained in this Fifth Omnibus Objection or
the attached exhibits, nothing herein shall be construed as a waiver of any rights that the
Debtors and its estates may have to exercise rights of setoff against the holders of such Claims.

CONCLUSION

WHEREFORE, for the reasons set forth in the Fifth Omnibus Objection and in this
Supplement and the accompanying Supplemental Hurwitz Declaration, the Plan Administrator
respectfully requests that the Court enter the attached Revised Proposed Order granting the relief

requested herein and granting such other and further relief as is just and proper.

Dated: September 10, 2020 PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson

 

Robert J. Feinstein (NY Bar No. 1767805)

Jeffrey W. Dulberg(CA Bar No. 181200)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: 302-652-4100

Facsimile: 302-652-4400

E-mail: rfeinstein@pszjlaw.com
jdulberg@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Plan Administrator

DOCS_NY:41103.4 64202/003
